Citation Nr: 0921176	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-13 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral foot 
disorder, claimed as numbness of both feet.

4.  Entitlement to service connection for a bilateral leg 
disorder, claimed as numbness of both legs.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).

The issues of entitlement to service connection for a 
bilateral foot disorder, and entitlement to service 
connection for a bilateral leg disorder, are addressed in the 
Remand portion of the decision below, and are remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service treatment records show no evidence 
of right ear hearing loss in service or at service 
separation; a November 1964 inservice audiogram shows left 
ear hearing loss for VA purposes, but the veteran denied 
hearing loss on his December 1964 report of medical history, 
and left ear hearing loss for VA purposes was not shown on 
his December 1964 service separation examination.

2.  The veteran has a current diagnosis of bilateral hearing 
loss.

3.  The medical evidence of record does not relate the 
veteran's bilateral hearing loss to his military service.

4.  The veteran's service treatment records show no evidence 
of tinnitus in service or at service separation.

5.  The veteran has a current diagnosis of tinnitus.

6.  The medical evidence of record does not relate the 
veteran's tinnitus to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
for bilateral hearing loss and for tinnitus, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in December 
2006 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in that December 
2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA audiologic examination in May 
2007.  38 C.F.R. § 3.159(c) (4).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or 


in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Bilateral Hearing Loss

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Impaired 
hearing is considered a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service treatment records demonstrate no 
evidence of right ear hearing loss in service or at service 
separation.  However, a November 1964 inservice audiogram 
shows left ear hearing loss for VA purposes.  However, the 
veteran's service separation examination in December 1964 
reflects no evidence of hearing loss for VA purposes in 
either ear, and the veteran denied experiencing ear trouble 
on the subjective report of medical history.  There is also 
no postservice medical evidence of record, dated within one 
year of the veteran's service separation, showing bilateral 
hearing loss that manifested to a compensable degree.  
Nevertheless, service connection for hearing loss can still 
be established if medical evidence shows that a current 
impaired hearing disability is actually due to incidents 
during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The first postservice diagnosis of bilateral hearing loss is 
noted in a December 2004 private treatment record.  Later 
private treatment records dated through January 


2007 also note that the veteran had sensorineural hearing 
loss in the right ear, and mixed hearing loss with a 
conductive component in the left ear.  At the May 2007 VA 
examination, the veteran reported that he was exposed to 
acoustic trauma in service as a result of testing Howitzer 
artillery guns three to four days per week, to include one 
incident in the summer of 1964 after which he felt he was 
deaf in his left ear for one week.  He stated that his 
hearing acuity had fluctuated since that time.  The VA 
examiner indicated that the veteran had moderate to profound 
sensorineural hearing loss in the right ear, and moderately 
severe to profound sensorineural hearing loss in the left 
ear.  

Despite a current diagnosis of bilateral hearing loss, the 
medical evidence of record does not show that the veteran's 
bilateral hearing loss is related to his military service.  
See Hickson, 12 Vet. App. at 253.  After reviewing the 
service and postservice medical evidence of record, the 
veteran's statements regarding symptomatology, and examining 
the veteran, the May 2007 VA examiner concluded that the 
veteran's bilateral hearing loss was not caused by or the 
result of inservice acoustic trauma.  There is no other 
medical opinion to contradict this conclusion, and it is 
supported by the evidence of record, to include private 
treatment records dated from July 1999 to December 2004 where 
the veteran was seen for otitis media, otitis externa, 
maxillary sinusitis, and cerumen impaction, but did not 
report and had no diagnosis of hearing loss.  Thus, there was 
almost a 40-year period subsequent to service in which there 
was no medical evidence of a hearing loss disability in 
either ear.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  Absent a medical opinion linking the veteran's 
bilateral hearing loss to his military service, service 
connection for bilateral hearing loss is not warranted.

Because the medical evidence of record does not relate the 
veteran's bilateral hearing loss to his military service, the 
preponderance of the evidence is against his claim for 
service connection.  See Hickson, 12 Vet. App. at 253.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 



Tinnitus

The veteran claims entitlement to service connection for 
tinnitus.  Specifically, he asserts that his bilateral, 
recurrent tinnitus has existed since 1964 and is the result 
of acoustic trauma in service.  To that end, the veteran's 
service treatment records do not reflect any evidence of 
complaints or a diagnosis of tinnitus.  Subsequent to 
service, the veteran first reported experiencing tinnitus in 
December 2004, with continued reports through the May 2007 VA 
examination.

It is not disputed that the veteran has a current diagnosis 
of tinnitus.  Moreover, for VA purposes, tinnitus has been 
specifically found to be a disorder with symptoms that can be 
identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, despite a 
current diagnosis, the medical evidence of record does not 
show that the veteran's tinnitus is related to service.  
Although the veteran had treatment for otitis media, otitis 
externa, maxillary sinusitis, and cerumen impaction between 
July 1999 and December 2004, he did not report tinnitus until 
December 2004.  See Mense, 1 Vet. App. at 356.  The veteran 
stated during the May 2007 VA examination that he had 
experienced tinnitus since 1964.  The May 2007 VA examiner 
listed the veteran's history of noise exposure as having 
included testing Howitzer artillery guns in service and 
working as a farmer subsequent to service, and considered the 
veteran's report of experiencing tinnitus since 1964.  
Nevertheless, based on the service and post service medical 
records, his examination of the veteran, as well as the 
statements of the veteran, the examiner concluded that the 
veteran's tinnitus was related to his bilateral hearing loss 
and not to his military service.  There is no other medical 
opinion of record.  Absent evidence relating the veteran's 
currently diagnosed tinnitus to his military service, service 
connection for tinnitus is not warranted.

As the medical evidence of record does not relate the 
veteran's tinnitus to his military service, the preponderance 
of the evidence is against his claim for service connection.  
See Hickson, 12 Vet. App. at 253.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

With respect to the veteran's claims for entitlement to 
service connection for a bilateral foot disorder and for a 
bilateral leg disorder, review of the claims file reveals 
that additional development is required.

In March 2009, the veteran notified the RO that he had 
received additional treatment with respect to his bilateral 
foot disorder, and enclosed a signed authorization so VA 
could obtain the records from the indicated private treatment 
provider.  Review of the veteran's claims file reveals that 
these private treatment records are not of record.  When VA 
is put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, those records must be obtained before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  Accordingly, the RO must contact the private 
facility specified in the veteran's March 2009 VA Form 21-
4142, and obtain those March 2009 treatment records.

To that end, the October 2008 opinion letter from the 
veteran's private physician concluded that the veteran had 
numbness of the bilateral lower extremities "from knee to 
foot."  As this evidence suggests that the veteran has the 
same symptoms in his feet and legs, the possibility exists 
that the symptoms in both areas may be caused by the same 
disorder and/or may be related.  Thus, even though the 
veteran indicated that the March 2009 private treatment 
records pertained only to his bilateral foot disorder, 
adjudication of the veteran's claim for service connection 
for a bilateral leg disorder must be held in abeyance until 
the additional private treatment records are received and 
reviewed.


Accordingly, the issues of entitlement to service connection 
for a bilateral foot disorder and for a bilateral leg 
disorder are remanded for the following actions:

1.  The RO must attempt to procure 
copies of all records which have not 
previously been obtained from 
identified treatment sources.  
Specifically, as authorization from the 
veteran is already of record, the RO 
must contact the private facility 
specified in the veteran's March 2009 
VA Form 21-4142, and request all 
treatment records pertinent to the 
issues being remanded.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, 
after making reasonable efforts to 
obtain any of these records, the RO is 
unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran and 
his representative must then be given 
an opportunity to respond.

2.  When the above action has been 
completed, and any other development as 
may be indicated by a response received 
as a consequence of the action taken in 
the paragraph above, the issues of 
entitlement to entitlement to service 
connection for a bilateral foot 
disorder and for a bilateral leg 
disorder must be readjudicated.  If any 
issue on appeal remains denied, an 
additional supplemental statement of 
the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the 
Board for appellate review.

3.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded 
expeditious treatment.  All claims 
remanded by the Board or by the Court of 
Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008). 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


